10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2118-cv-00297-RSL Document 20-1 Filed 11/28/18 Page l of 4

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

ALLIS ON DVALADZE, an individual

Plaintiff,
v.

DELTA AIR LINES, lNC., a Delaware
Corporation; JOHN DOE 1 and JANE DOE
1, husband and Wife, and the marital
community composed thereof; and DOES 2
THROUGH 10,

Defendant.

No.: 2:18-cv-00297-RSL

ORDER GRANTING STIPULATED
MOTION FOR CASE SCHEDULING
ORDER REGARD]NG EXPERT
DISCLOSURES

-{Pkopesfsbj-

 

THIS MATTER came before the Court on plaintiff Allison Dvaladze and defendant Delta

Air Lines joint request that the Court enter the proposed case scheduling dates or other dates that

the Court finds suitable. Having considered the parties’ Stipulated Motion for Case Scheduling

Order Regarding Expert Disclosures and the files herein, the Court GRANTS the stipulated motion

as follows:

 

Current Deadline Proposed Deadline

 

Disclosure of expert testimony under FRCP
26(€11)(2)

Januar'y 9, 2019 July 8, 2019

 

Rebuttal expert disclosures/reports

 

 

February 15, 2019 August 7, 2019

 

 

 

ORDER GRANTING ST]PULATED MOTION FOR CASE
SCHEDULING ORDER RE EXPERT DISCLOSURES

(NO. 2:18-cv-00297-RSL) - 1

LAW OFFICES OF
MILLS MEYERS SWARTLING P.S.
1000 SEcoND AVENUE, 30TH FLooR
SEATTLE, WAerNGToN 98104-1064
TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

CaSe 2218-CV-00297-RSL DOCument 20-1 Filed 11/28/18 Page 2 Of 4

 

All motions related to discovery must be
filed by (see LCR 7(d))

September 4, 2019

September 4, 2019

 

Discovery completed by

September 6, 2019

September 6, 2019

 

Settlement conference held no later than

september 20, 2019

September 20, 2019

 

All dispositive motions must be filed and
noted on the motion calendar no later than
the fourth Friday thereafter

(see LCR 7(d)(3))

October 8, 2019

October 8, 2019

 

Plaintiff’ s Pretrial Statement

Novcmber 15, 2019

November 15, 2019

 

All motions in limine must be filed and noted
on the motion calendar no earlier than the
second Friday thereafter. Replies Will be
accepted.

December 6, 2019

December 6, 2019

 

Defendant’s Pretrial Statement

November 20, 2019

November 20, 2019

 

Deadline for Conference of Counsel
regarding Joint Pretrial Order

December 6, 2019

December 6, 2019

 

Exchange proposed jury instructions and
verdict form ‘

December 6, 2019

December 6, 2019

 

Exchange of deposition designations

December 6, 2019

December 6, 2019

 

Issue and serve trial subpoenas

December 23, 2019

December 23, 2019

 

Agreed pretrial order due

April 24, 2019

December 27, 2019

 

Exchange objections and cross-designations
to deposition designations

December 12, 2019

December 12, 2019

 

Exchange objections to proposed jury
instructions and verdict form

December 16, 2019

December 16, 2019

 

Pretrial conference to be scheduled by the
Court

 

Exchange objections to deposition cross-
designation

December 19, 2019

December 19, 2019

 

Deadline to file deposition designations

December 23, 2019

December 23, 2019

 

Trial briefs, proposed voir dire, jury
instructions and trial exhibits due

December 30, 2019

December 30, 2019

 

 

Jury Trial Date

 

January 6, 2020

 

January 6, 2020

 

ORDER GRANTING STIPULATED MOTION FOR CASE

LAW OFFICES OF

 

MlLLs MEYERS SWARTLING P.S.
1000 SEcoND AvENUE, 30TH FLooR
SEATTLE, WAsHINGToN 98104-1064
TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343

SCHEDULING ORDER RE EXPERT DISCLOSURES
(NO. 2:18-cV-00297-RSL) - 2

\O

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:18-cv-00297-RSL Document 20-1 Filed 11/28/18 Page 3 of 4

ft
Entered on this 9 day of 2018.
ith ‘

Honor§ble Robert S. Lasnik
UNITED STATES DISTRICT IUDGE

 

 

Presented by:
KRUTCH LINDELL BINGHAM JONES, PS MILLS MEYERS SWARTLING P.S.
Attorneys for Plaintiff Attorneys for Defendant Delta Air Lines, Inc.
By: s/J. Nathan Bingham By: s/Caryn Geraghn#JorQensen
11/28/2018 E-mail Authority Caryn Geraghty Jorgensen
J. Nathan Bingham WSBA No. 27514
WSBA No. 46325 John Fetters

Thomas W. Bingham
WSBA No. 7575
Jeffrey C. J ones
WSBA No. 7670

ORDER GRANTING STIPULATED MOTION FOR CASE
SCHEDULING ORDER RE EXPERT DISCLOSURES
(NO. 2:18-cv-00297-RSL) - 3

WSBA No. 40800
Rachael R. Wallace
WSBA No. 497 78

LAW OFFICES OF
MILLs MEYERS SWARTLING P.S.
1000 SECOND AvENUE, 30TH FLOOR
SEAr'rLE, WAerNGToN 98104-1064

TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343

